Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.

EXAMINER'S AMENDMENT

1.	  A power supply apparatus comprising:
		a board having a rectangular shape and including: 
			a major surface on which a circuit element is mounted;
			a back surface; and
			pin terminals that are electrically connected to another device, 
			the pin terminals extending in a direction away from the back surface of the board; and
		a case including:
			a cover portion (i) including a rectangular plate-shaped portion located at a distance from the board and (ii) covering the major surface of the board; and 
			a plurality of corner-attachable leg portions extending from the cover portion toward the board and from the major surface to the back surface of the board, 
			distal ends of the leg portions being located closer to the board than distal ends of the pin terminals, 
			the case being attached to the board by the leg portions, 
			each of the corner-attachable leg portions extending from a corresponding corner of four corners of the plate-shaped portion toward the board and engaging a corresponding corner portion of 
			one of four corners of the board, the corner-attachable leg portions including:
				a first leg portion pair comprising a pair of leg portions including claws that are hooked on the major surface of the board, and
				a second leg portion pair comprising a pair of leg portions that is different from the pair of leg portions of the first leg portion pair, 
				the second leg portion pair including claws that are hooked on the back surface of the board.

	2.	  

	3.	  The power supply apparatus according to claim 1, wherein
		the first leg portion pair is located on one diagonal on the board, and
		the second leg portion pair is located on an other diagonal on the board.

	4.	  The power supply apparatus according to claim 1, wherein at least one of the pair of leg portions constituting the first leg portion pair or the second leg portion pair includes both of a claw that is hooked on the major surface and a claw that is hooked on the back surface.

	5.	  The power supply apparatus according to claim 3, wherein at least one of the pair of leg portions constituting the first leg portion pair or the second leg portion pair includes both of a claw that is hooked on the major surface and a claw that is hooked on the back surface.

	6.	  The power supply apparatus according to claim 4, wherein the leg portion including both of the claws includes a specific leg portion in which both of the claws are provided at positions where both of the claws are not opposed to each other, with the board being interposed.

	7.	  The power supply apparatus according to claim 5, wherein the leg portion including both of the claws includes a specific leg portion in which both of the claws are provided at positions where both of the claws are not opposed to each other, with the board being interposed.

	8.	  The power supply apparatus according to claim 1, wherein the corner-attachable leg portions are engaged with parts provided with notches in the corner portions of the board.

	9.	  

	10.	  The power supply apparatus according to claim 3, wherein the corner-attachable leg portions are engaged with parts provided with notches in the corner portions of the board.

	11.	  The power supply apparatus according to claim 4, wherein the corner-attachable leg portions are engaged with parts provided with notches in the corner portions of the board.

	12.	  The power supply apparatus according to claim 5, wherein the corner-attachable leg portions are engaged with parts provided with notches in the corner portions of the board.

	13.	  The power supply apparatus according to claim 6, wherein the corner-attachable leg portions are engaged with parts provided with notches in the corner portions of the board.

	14.	  The power supply apparatus according to claim 7, wherein the corner-attachable leg portions are engaged with parts provided with notches in the corner portions of the board.

	15-20.	  
 
Allowable Subject Matter
Claims 1, 3-8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Satoh, Hayashi, and Ichimura does not disclose pin terminals that are electrically connected to another device, the pin terminals extending in a direction away from the back surface of the board; and a case including: a cover portion (i) including a rectangular plate-shaped portion located at a distance from the board and (ii) covering the major surface of the board; and a plurality of corner-attachable leg portions extending from the cover portion toward the board and from the major surface to the back surface of the board, distal ends of the leg portions being located closer to the board than distal ends of the pin terminals, the case being attached to the board by the leg portions, each of the corner-attachable leg portions extending from a corresponding corner of four corners of the plate-shaped portion toward the board and engaging a corresponding corner portion of the board, disposed at one of four corners of the board, the corner-attachable leg portions including: a first leg portion pair comprising a pair of leg portions including claws that are hooked on the major surface of the board, and a second leg portion pair comprising a pair of leg portions that is different from the pair of leg portions of the first leg portion pair, the second leg portion pair including claws that are hooked on the back surface of the board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847